        Case 3:20-cr-00005-JKL Document 16 Filed 05/29/20 Page 1 ofFILED
                                                                     4 IN CHAMBERS
                                                                          U.S.D.C ATLANTA
                                                                           MAY 29 2020
                                                                    Date: __________________________

                                                                    JAMES N. HATTEN, Clerk
                                                           s/Cynthia Mercado
                                                      By: ____________________________
                  IN THE UNITED STATES DISTRICT COURT           Deputy Clerk
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          NEWNAN DIVISION



   U NITED S TATES OF A MERICA
                                                Criminal Information
         v.
                                                No. 3:20-CR-00005
   R ONG S UN A / K / A V ICKY S UN



THE UNITED STATES ATTORNEY CHARGES THAT:

                                    Background

   At all times relevant to this Information:

   1. The Federal Insecticide, Fungicide and Rodenticide Act (FIFRA) regulated

the production, sale, distribution, and use of pesticides in the United States. A

“pesticide” was any substance or mixture of substances intended for preventing,

destroying, repelling, or mitigating any pest. 7 U.S.C. § 136(u); 40 C.F.R. § 152.3.

The term “pest” was broadly defined to include, among other things, viruses,

bacteria, or other micro-organisms. 7 U.S.C. § 136(t).

   2. FIFRA required all pesticides to be registered with the U.S. Environmental

Protection Agency (EPA) before they can be sold or distributed. 7 U.S.C.

§ 136a(a). The registration process was detailed, and applicants were required to

submit a substantial amount of information to the EPA in support of a request

for registration. Items of information that must be submitted in support of an

application to register a pesticide included the complete formula of each
         Case 3:20-cr-00005-JKL Document 16 Filed 05/29/20 Page 2 of 4




pesticide for which registration was sought, including the identity of its active

and inert ingredients; all proposed labeling for the pesticide; and a statement of

all pesticidal claims to be made for the pesticide. See 7 U.S.C. § 136a(c); 40 C.F.R.

§ 158.155.

   3. Registered pesticides were given a product registration number beginning

with the phrase “EPA Reg. No.” Pesticide-producing establishments also

received an establishment-registration number (designated by the phrase “EPA

Est.”). 40 C.F.R. §§ 156.10(e) and 156.10(f). As a condition of registration, all

registered pesticides were required to have a label bearing both the product

registration and establishment numbers. 40 C.F.R. § 156.10(a). This label also

was required to contain several other pieces of information, such as the

directions for use of the pesticide (40 C.F.R. § 156.10(i)); child hazard warnings

(40 C.F.R. § 156.66); a first aid statement (40 C.F.R. § 156.68); precautionary

statements for humans and domestic animals (40 C.F.R. § 156.70); and

environmental hazard and precautionary statements (40 C.F.R. §§ 156.80 and

156.85). Proposed labels were required to be submitted to the EPA along with

the application for registration. 40 C.F.R. § 152.50(e). All required information

on a label was required to appear in the English language. 40 C.F.R. §

156.10(a)(3). All pesticides intended for use in the United States were to bear

their EPA registration number on their labels, preceded by the phrase “EPA

Registration No.” or “EPA Reg. No.” 40 C.F.R. § 156.10(e).


                                          2
         Case 3:20-cr-00005-JKL Document 16 Filed 05/29/20 Page 3 of 4




   4. It was unlawful for any person in any state to distribute or sell to any other

person a pesticide that had not been registered under FIFRA. 7 U.S.C.

§ 136j(a)(1)(A). FIFRA defined “distribute or sell” to include not only actual sale

or distribution of a pesticide, but also the act of offering a pesticide for sale. 7

U.S.C. § 136(gg); 40 C.F.R. § 152.3. Only pesticides registered with the EPA could

be imported or sold in the United States. 7 U.S.C. § 136o(c).

   5. It was also unlawful for any person to sell or distribute to any other person

a pesticide that was “misbranded.” 7 U.S.C. § 136j(a)(1)(E). A pesticide was

“misbranded” under FIFRA if, inter alia, its container did not have a label bearing

the pesticide’s registration number; or one with labeling that bore any statement,

design, or graphic representation relative to the pesticide or its ingredients,

which was false or misleading. 7 U.S.C. § 136(q)(1)(A).

   6. Toamit Virus Shut Out was a pesticide containing chlorine dioxide not

registered with the EPA in accordance with FIFRA. Its label was printed in

Japanese and did not contain its EPA registration number.

                                        Charge

   7. On or about April 2, 2020, in the Northern District of Georgia, the

defendant, RONG SUN a/k/a VICKY SUN, did knowingly distribute and sell a

pesticide that was not registered and that was misbranded, that is the defendant

sold 10 packages of Toamit Virus Shut Out, which at the time was not registered

and in an unlabeled container and a container bearing false and misleading

                                           3
        Case 3:20-cr-00005-JKL Document 16 Filed 05/29/20 Page 4 of 4




labeling, in violation of Title 7, United States Code,Sections 136j(a)(1)(A),

136j(a)(1)(E), and 1361(b)(1)(B).


 BYUNG J. PAK                              JEFFREY BOSSERT CLARK
  United States Attorney                    ASSISTANT ATTORNEY GENERAL
                                            OF THE ENVIRONMENT 'VD NATURAL
                                            RES URCES DIVISION



 CHRISTOPHER J. HUBER                      KRISHNA S. DIGH                      --- _
  Assistant United States Attorney          Senior Counsel
 Georgia Bar No.545627                      Environmental Crimes Section
                                           Michigan Bar No.P45376
 600 U.S. Courthouse
 75 Ted Turner Drive SW
 Atlanta, GA 30303
 404-581-6000; Fax: 404-581-6181
